DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-4, 6, 8-11 and 13-22 have been examined in this application.  Claims 5, 7 and 12 have been canceled.  Claims 21-22 are newly added.  This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 11/03/2022.  

	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-4 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 contain the term “substantially” which is a relative term rendering the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 is also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 16).	
It is further noted that Claims 1, 15 and 20 also contain the term ‘substantially’ however, this is not considered a relative term as it is defined in the specification (Para 0043) as to what ‘substantially’ means in reference to the shape/geometry of the shape profile. 
Claims 3-4 and 17-18 contain the trademark/trade name ‘Kevlar®’.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the ‘outer layer’ and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 8-10, 13-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoel et al., hereinafter ‘Hoel’ (US 20180344559 A1).
In regards to Claim 1, Hoel teaches: A couch top extension (500 – Fig. 1), comprising: an extension board (502 – Fig. 14A) extending from a first end (see annotated Fig. 14A.1 from Hoel) to a second end (see annotated Fig. 14A.1 from Hoel), the extension board including a first section adjacent to the first end (see annotated Fig. 14A.1 from Hoel), a second section extending from the first section (see annotated Fig. 14A.1 from Hoel), and an interface surface (see annotated Fig. 14A.1) at the first end (Para 0055-0058), the interface surface perpendicular to a longitudinal axis (see annotated Fig. 14A.1 from Hoel, the longitudinal axis is shown perpendicular to the interface surface) extending through the extension board from the first end to the second end (see annotated Fig. 14A.1 from Hoel), the first section having a varying shape profile (see annotated Fig. 14A.2 from Hoel) and the second section having a substantially uniform shape profile (see annotated Fig. 14A.2 from Hoel); an attachment frame attached to the interface surface (102 – Fig. 1, and Para 0054 and 0071), the attachment frame (102) being configured to removably attach (Para 0054, ‘The first attachment 500 can be in the form of a head platform configured to be removably attachable to at least a portion of the upper platform 102,’) the extension board to a positioning device (100 – Fig. 1); and an array of magnetic elements arranged in a pattern on the interface surface (Para 0073, see note #1.1) of the extension board, the array of magnetic elements configured to provide a detectable signal (Para 0073, see note #1.2) indicative of an identification of the extension board (Para 0073, see note #1.2).
Note# 1.1: 
As stated per Para 0073 of Hoel, ‘magnetic sensing technology’ can be employed in or by the projections 522a, 552b. Additionally, Para 0073 states that ‘one or more permanent magnets can be positioned on the rotatable portion of the first attachment 500 near one or both of the projections 522a, 522b. One or more tri-axial magnetic sensors can be mounted in or on one or more of the receptacles.’ Therefore, it is understood that one or more magnetic elements such as magnets can be arranged/mounted/placed/positioned on the projections. Furthermore, the magnetic elements are understood that they can be arranged in whatever position seems fit for the user. 
A ‘pattern’ as defined by Merriam Webster ‘a particular way in which something is done, is organized, or happens’. Additionally, an ‘array’ as defined by Merriam Webster is ‘to arrange a group of things in a particular array’. Therefore, the design could be of any specific organized pattern such as two or more in a row/line, OR it could be more advanced such as a 3x5 array, etc.. As such, Hoel is shown to teach a magnetic array as it broadly states that one or more magnetic elements can be arranged on the projections.

Note# 1.2: 
In addition to note #1.1 above, Para 0073 states that the permanent magnet(s) are in use with tri-axial magnetic sensor(s). The technology explains that receptacles in combination with the projections are capable of (i) sense the presence of, (ii) sense engagement with, and/or (iii) sense the angle of insertion. 
The Examiner further notes that the definition of ‘sensor’ from Cambridge Dictionary is ‘a device that is used to record that something is present or that there are changes in something’ thus, the sensing capabilities could indicate or sense the presence of the extension board’s interface surface to the positioning device. 

Note# 1.3: 
Lastly, and specifically in regards to Claim 20, the term ‘detect’ as defined by Merriam Webster is ‘to discover or determine the existence, presence, or fact of’. Therefore Para 0073 states that the projections are capable of (i) sense the presence of, (ii) sense engagement with, and/or (iii) sense the angle of insertion. Thus, the projects do detect the presence of the receptacles with respect to the projections having the magnetic sensing technology.



    PNG
    media_image1.png
    568
    1015
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 14A.1


    PNG
    media_image2.png
    632
    815
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 14A.2

In regards to Claim 2, Hoel teaches: The couch to extension of claim 1, wherein a cross-section of the first section of the extension board increases in area towards the interface surface (see annotated Fig. 14D.1, see note #2), and a cross-section of the second section of the extension board has a substantially uniform area (see annotated Fig. 14D.1, see note #2).
Note #2: The ‘cross section’ as defined by Merriam Webster is ‘cutting or piece of something cut at right angles to an axis’ as such, the Examiner cut the extension board at a right angle with respect to the longitudinal axis


    PNG
    media_image3.png
    488
    871
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 14D.1
In regards to Claim 8, Hoel teaches: The couch to extension of claim 1, further comprising an indexing rail (505a and 505b – Fig. 14A, Para 0057) coupled to an exterior surface (see annotated Fig. 14A.3) of a lateral side of the extension board (see annotated Fig. 14A.3), wherein the indexing rail is constructed from a material (Para 0057 – ‘can be formed of any lightweight and high strength material,’) including a polyurethane or an epoxy polymer (Para 0057, see note #4).
Note #4: Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the material of Hoel to be of a specific form of polyurethane or an epoxy polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


    PNG
    media_image4.png
    570
    936
    media_image4.png
    Greyscale

Examiner’s Annotated Fig. 14A.3 

In regards to Claim 9, Hoel teaches: The couch to extension of claim 1, further comprising a load sensing device (Para 0084-0086, 406 – Fig. 19) configured to detect a weight (Para 0084-0086, specifically Para 0086 aka weight = ‘an accurate reading of weight of the surgical table 100) of a load (Para 0084-0086, specifically Para 0086 aka the load = ‘patient and accessories’) and on the couch top extension (Para 0084-0086).

In regards to Claim 10, Hoel teaches: A couch top extension (500 – Fig. 1), comprising: an extension board (502 – Fig. 14A) extending from a first end (see annotated Fig. 14A.1 from Hoel) to a second end (see annotated Fig. 14A.1 from Hoel), the extension board including an interface surface at the first end (see annotated Fig. 14A.1, Para 0055-0058) and perpendicular to a longitudinal axis (see annotated Fig. 14A.1 from Hoel, the longitudinal axis is shown perpendicular to the interface surface) extending through the extension board from the first end to the second end (see annotated Fig. 14A.1 from Hoel); and an array of magnetic elements arranged in a pattern on the interface surface (Para 0073, see note #1.1) of the extension board and configured to provide a detectable signal (Para 0073, see note #1.2 above) indicative of an identification of the extension board (Para 0073, see note #1.2). 

In regards to Claim 13, Hoel teaches: The couch top extension of claim 10, further comprising an attachment frame attached to the interface surface of the extension board (102 – Fig. 1, and Para 0054 and 0071), (Para 0054, ‘The first attachment 500 can be in the form of a head platform configured to be removably attachable to at least a portion of the upper platform 102,’) the extension board to a positioning device (100 – Fig. 1).

In regards to Claim 14, Hoel teaches: The couch top extension of claim 13, further comprising an indexing rail (505a and 505b – Fig. 14A, Para 0057) along a lateral side of the extension board (see annotated Fig. 14A.3), the indexing rail being constructed from a material (Para 0057 – ‘can be formed of any lightweight and high strength material,’) including a polyurethane or an epoxy polymer (Para 0057, see note #4).

In regards to Claim 15, Hoel teaches: The couch top extension of claim 14, wherein the extension board comprises a first section adjacent to the first end (see annotated Fig. 14A.1 from Hoel) and a second section extending from the first section (see annotated Fig. 14A.1 from Hoel), the first section having a varying shape profile (see annotated Fig. 14A.2 from Hoel) and the second section having a substantially uniform shape profile (see annotated Fig. 14A.2 from Hoel).

 In regards to Claim 16, Hoel teaches: The couch top extension of claim 15, wherein a cross-section of the first section of the extension board increases in area towards the interface surface (see annotated Fig. 14D.1, see note #2), and a cross-section of the second section of the extension board has a substantially uniform area (see annotated Fig. 14D.1, see note #2).

In regards to Claim 19, Hoel teaches: The couch top extension of claim 10, further comprising a load sensing device (Para 0084-0086, 406 – Fig. 19) configured to detect a weight (Para 0084-0086, specifically Para 0086 aka weight = ‘an accurate reading of weight of the surgical table 100) of a load (Para 0084-0086, specifically Para 0086 aka the load = ‘patient and accessories’) and on the couch top extension (Para 0084-0086).

In regards to Claim 20, Hoel teaches: A couch top extension (500 – Fig. 1), comprising: an interface plate (522a, 522b – Fig. 14A, Para 0055-0058) configured to attach to a positioning device (100 – Fig. 1), an end surface of the interface plate including one or more detectors (Para 0073, see note #1.3); an extension board (502 – Fig. 14A) extending from a fist end (see annotated Fig. 14A.1 from Hoel) to a second end (see annotated Fig. 14A.1 from Hoel), the extension boarding including a first section adjacent to the first end (see annotated Fig. 14A.1 from Hoel), a second section extending from the first section (see annotated Fig. 14A.1 from Hoel), and an interface surface at the first end (see annotated Fig. 14A.1, Para 0055-0058), the interface plate perpendicular to a longitudinal axis (see annotated Fig. 14A.1 from Hoel, the longitudinal axis is shown perpendicular to the interface surface) extending through the extension board from the first end to the second end (see annotated Fig. 14A.1 from Hoel), wherein the first section has a varying shape profile (see annotated Fig. 14A.2 from Hoel) and the second section has a substantially uniform shape profile (see annotated Fig. 14A.2 from Hoel); an attachment frame attached to the interface surface  (102 – Fig. 1, and Para 0054 and 0071), the attachment frame (102) being configured to removably attach the extension board to the interface plate (Para 0054, ‘The first attachment 500 can be in the form of a head platform configured to be removably attachable to at least a portion of the upper platform 102,’); and an array of magnetic elements arragned in a pattern on the interface surface (Para 0073, see note #1.1) and configured to provide a detectable signal (Para 0073, see note #1.2) indicative of an identification of the extension board (Para 0073, see note #1.2), wherein the one or more detectors are configured to detect the array of magnetic elements (Para 0073, see note #1.3).

In regards to Claim 22, Hoel teaches: The couch top extension of claim 1, wherein the detectable signal is configured to be read out and provided to a control system (Para 0055 and 0072, see note #6).
Note #6:
Specifically in Para 0072 (emphasis added): ‘The tri-axis magnetic sensor(s) can be mounted in the distal end of the back and leg sections of the second and third attachments 800, 900, and positioned close enough to the magnet location so they are capable of (i) detecting the presence of the attachment and (ii) identifying or reading the angle of rotation or the angle at which the attachment is attached. In one embodiment, tri-axial magnetic sensor technology is employed on two or more or even all removable attachments 500, 800, 900, even when module 508 is not installed or in use.’

Therefore with the above statement from Para 0072 shown above, in addition to understanding that element 508 of Hoel is a user interface module, wherein the module completes functions similar to a controller or control unit. Therefore, the Examiner further points to the last line of the statement above, ‘magnetic sensor technology is employed on two or more or even all removable attachments 500, 800, 900, even when module 508 is not installed or in use’, such that, the magnetic sensor technology is employed in both conditions when in use/installed AND not in use/not installed which allows for the signal of the sensor to be read and provided to the module 508, aka the user interface. 

	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoel (US 20180344559 A1), in view of Coppens et al., hereinafter ‘Coppens’ (US 20140121497 A1).
In regards to Claim 3, Hoel teaches: The couch to extension of claim 1, wherein the first section and the second section are in the form of an integral unit (see annotated Fig. 14A.1 above) including an outer layer of carbon fiber or Kevlar fiber (Para 0057, can be formed of any lightweight and high strength material) and a body of a low-density material sandwiched between the outer layer (Para 0057, ‘can be formed of any lightweight and high strength material’, with ‘any’ being a combination, mix or single material).
However, Hoel does not explicitly teach, the specific types of materials (carbon fiber, Kevlar fiber, and/or low-density) as well as their relationship to one another (outer layer and sandwiched body).
Hoel of Claim 1, wherein Coppens teaches: an outer layer of carbon fiber or Kevlar fiber (Para 0010 – ‘substitute materials (Kevlar)’, Para 0051, and Fig. 3, showing carbon fiber as the outer layer) and a body of a low-density material sandwiched between the outer layer (Para 0051 and Fig. 3, showing an insulating element as the inner sandwiched layer, see note #3 below).
Note #3:
3.1: The insulating or non-conductive element is said to be of a similar density per Para 0051 of Coppens, as such, it is noted that ‘similar’ can be understood that the value of density of the insulating material could be lower compared to the carbon fiber material, yet still similar. 
Note #3.2: Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the material of Hoel with the carbon fiber or similar material such as Kevlar (please further see 112(b) rejection above regarding the Trademark material of Kevlar®) of Coppens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Coppens with the motivation of incorporating a specific type of material to maintain strong material properties throughout the couch top extension so that under load there is no deformation or failure to occur. 

In regards to Claim 17, Hoel teaches: The couch top extension of claim 16, wherein the first section and the second section are in the form of an integral unit (see annotated Fig. 14A.1 above) including an outer layer constructed from carbon fiber or Kevlar fiber (Para 0057, can be formed of any lightweight and high strength material) and a body of a low-density material sandwiched between the outer layer (Para 0057, ‘can be formed of any lightweight and high strength material’ – with ‘any’ being a combination, mix or single material).
However, Hoel does not explicitly teach, the specific types of materials (carbon fiber, Kevlar fiber, and/or low-density) as well as their relationship to one another (outer layer and sandwiched body).
Hoel in view of Coppens of Claim 16, wherein Coppens teaches: an outer layer of carbon fiber or Kevlar fiber (Para 0010 – ‘substitute materials (Kevlar)’, Para 0051, and Fig. 3, showing carbon fiber as the outer layer) and a body of a low-density material sandwiched between the outer layer (Para 0051 and Fig. 3, showing an insulating element as the inner sandwiched layer, see note #3 above).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Coppens with the motivation of incorporating a specific type of material to maintain strong material properties throughout the couch top extension so that under load there is no deformation or failure to occur. 

	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoel (US 20180344559 A1), in view of Coppens (US 20140121497 A1), and further in view of Hannemann et al., hereinafter ‘Hannemann’ (20100292559 A1).
In regards to Claim 4, Hoel in view of Coppens, Coppens teaches: The couch top extension of claim 3, wherein the outer layer is constructed from Kevlar fiber (Para 0010 and Para 0051), but neither Hoel or Coppens teach, and the couch top extension further includes an antenna on a top surface of the extension board.
Hoel in view of Coppens of Claim 3, wherein Hannemann further teaches: and the couch top extension further includes an antenna (23 – Fig. 3) on a top surface of the extension board (Para 0038 and Fig. 1 and 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Hannemann with the motivation of incorporating an accessory electrical component such as an antenna to transmit information from one source to another through radio waves. This technology is commonly found in medical devices that have a patient lying thereon, in order to let the caregiver know if the patient is properly placed on the board and/or if the board is properly placed on the device. 

In regards to Claim 18, Hoel in view of Coppens, wherein Coppens teaches: The couch top extension of claim 17, wherein the outer layer is constructed from Kevlar fiber (Para 0010 and Para 0051), but neither Hoel or Coppens teach, and the couch top extension further includes an antenna on a top surface of the extension board.
Hoel in view of Coppens of Claim 17, wherein Hannemann further teaches: and the couch top extension further includes an antenna (23 – Fig. 3) on a top surface of the extension board (Para 0038 and Fig. 1 and 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Hannemann with the motivation of incorporating an accessory electrical component such as an antenna to transmit information from one source to another through radio waves. This technology is commonly found in medical devices that have a patient lying thereon, in order to let the caregiver know if the patient is properly placed on the board and/or if the board is properly placed on the device. 

	Claims 6, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoel (US 20180344559 A1) in view of Sprouce et al., hereinafter ‘Sprouce’ (US 20040199072 A1).
In regards to Claim 6, Hoel teaches: The couch to extension of claim 1, but does not teach, wherein the array of magnetic elements are configured to generate electromagnetic field signals detectable by an array of sensing elements.
Hoel of Claim 1, wherein Sprouce teaches: wherein the array of magnetic elements are configured to generate electromagnetic field signals detectable by an array of sensing elements (50 – Fig. 7A, Para 0042-0043 and Para 0045).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Sprouce with the motivation of incorporating a transmittable signal in order to better locate a position on the table, and further allow for a more precise image to be formed by distributing the specific energy of a specified region of the table.

In regards to Claim 11, Hoel teaches: The couch top extension of claim 10, but does not teach, wherein the array of magnetic elements are configured to generate electromagnetic field signals detectable by an array of sensing elements. 
Hoel of Claim 10, wherein Sprouce teaches: wherein the array of magnetic elements are configured to generate electromagnetic field signals detectable by an array of sensing elements (50 – Fig. 7A, Para 0042-0043 and Para 0045).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Sprouce with the motivation of incorporating a transmittable signal in order to better locate a position on the table, and further allow for a more precise image to be formed by distributing the specific energy of a specified region of the table.

In regards to Claim 21, Hoel teaches: The couch top extension of claim 1, but does not teach, wherein the pattern of the array of magnetic elements is configured to indicate the identification of the extension board.
Hoel of Claim 1, wherein Sprouce teaches: wherein the pattern of the array of magnetic elements is configured to indicate the identification of the extension board (Figs. 9A-9G | Fig. 10 | Fig. 11A-11D | Fig. 12A-B | and Fig. 13A-B, see note #5 below).

Note #5: 
It is initially noted that Para 0061 states ‘the coil array 50 may be incorporated directly into any type of patient positioning device having any type of configuration for any type of medical procedure’.
The figures of 9-13 (which include all ‘lettered’ configurations) show either a single or double triangular coil array, such that the arrays are displaced upon different quantities of surface area (i.e. Fig. 9A has a smaller array surface area than Fig. 11A). With each of the figures having an array that is arranged as stated in a triangular single or double pattern. Wherein each of the single or double patterned triangular arrays are configured for a specific extension style or type of extension board as shown (i.e. pelvic or spine vs. leg vs. head). With the extension board being the patient positioning device which is considered to be an extension of a board. 
With the above statements of note #5 explained, it is understood that any array of magnetic elements in a specific configuration or pattern can be used on any positioning device in combination with a table, specifically identifying the positioning device being used by the style of coil arrays being used. 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hoel with these aforementioned teachings of Sprouce with the motivation of incorporating a transmittable signal in order to better locate a position on the table, and further allow for a more precise image to be formed by distributing the specific energy of a specified region of the table.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/
Examiner, Art Unit 3673      

/Peter M. Cuomo/
Supervisory Patent Examiner, Art Unit 3673